DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on January 11, 2021 has been entered.  Amendment of claims 1, 3-21 and 23-25 is acknowledged.  Claims 22 and 30-31 have been cancelled. Claims 26-29 are withdrawn pursuant to Applicants' election filed on June 8, 2020. Claims 32-36 have been newly added.  Claims 1, 3-21, 23-25 and 32-36 are currently under consideration in this application.
The objections to claims 1 and 3-25 are withdrawn in view of Applicant's amendments.
The rejection of claims 1 and 3-25 under 35 USC § 112(b) as being indefinite is withdrawn in view of Applicant's claim amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(Prior Rejection – Maintained and Modified as Necessitated by Amendment) Claims 1 and 3-21, 23-25 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Yirava (US20170211035A1) in view of Doyle (WO2016049311A1). 

Regarding claims 1 and 32-33, Yirava teaches a biological indicator for use with a sterilization process, comprising: a carrier on which an inoculum is placed and dehydrated, the inoculum comprising a test organism in the form of bacterial spores, wherein the inoculum further comprises an effective amount of a carbohydrate to reduce the resistance of the biological indicator to the sterilization process (Yirava Claim 1; Claim 12; ¶ 49, lines 7-8: The test organisms may be dispensed and allowed to dry on the carrier).
Yirava does not teach an excipient to enhance recovery of the bacterial spores from the dehydrated inoculum.
Doyle teaches a self-contained biological indicator comprising Geobacillus stearothermophilus spores and an excipient (anti-agglomerating agent), such as polyethylene glycol (Doyle Claim 16; Claim 15; Claim 21) that enhances recovery of the bacterial spores after dehydration (decreases clumping and increases spore hydration) (Doyle ¶ 13, lines 1-4: Sterilization compositions and methods are provided that comprise at least one of a humectant, anti-agglomerating agent or surfactant disposed onto a carrier of a biological indicator, which decreases the clumping of spores and increases spore hydration, thereby increasing sterilization penetration into the Doyle ¶ 61, lines 7-10: In some embodiments, the carrier comprises polyethylene glycol in w/w, w/v or vv. In some embodiments, the carrier is inoculate with 0.5% polyethylene glycol and 99.5% sterile fluid; 1.0% polyethylene glycol and 99.0% sterile fluid; 2.0% polyethylene glycol and 98.0% sterile fluid; or 5.0% polyethylene glycol and 95.0% sterile fluid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yirava's biological indicator to include an excipient, such as polyethylene glycol, as taught by Doyle, to prevent spore agglomeration and potential false positive sterilization results (Doyle ¶ 13, lines 1-4: Sterilization compositions and methods are provided that comprise at least one of a humectant, anti-agglomerating agent or surfactant disposed onto a carrier of a biological indicator, which decreases the clumping of spores and increases spore hydration, thereby increasing sterilization penetration into the spores to reduce false positive sterilization results).
Regarding claim 3, Yirava teaches the carrier comprises a porous material (Yirava Claim 2).
Regarding claim 4, Yirava teaches the carrier comprises a non-porous material (Yirava Claim 3).
Regarding claim 5, Yirava teaches the carrier comprises metal, glass, ceramic, plastic, cellulose, paper, or a combination of two or more thereof (Yirava Claim 4; Claim 7; Claim 8).
claim 6, Yirava teaches the carrier comprises an interior surface of a self-contained biological indicator (Yirava Claim 9; ¶ 40, lines 1-3: The carrier may comprise a surface in a compartment of an SCBI (self-contained biological indicator)).
Regarding claim 7, Yirava teaches the carrier comprises an interior surface of a first compartment of a self-contained biological indicator, the first compartment being adapted to permit the spores to be brought into contact with a sterilant during the sterilization process, and the self-contained biological indicator further comprising a second compartment containing a recovery media, the second compartment being adapted to maintain the recovery media separate from the spores during the sterilization process, and the second compartment being adapted to permit the recovery media to contact the spores after the sterilization process is completed (Yirava Claim 9).
Regarding claim 8, Yirava teaches the carrier comprises a support positioned in a first compartment of a self-contained biological indicator, the first compartment being adapted to permit the spores to be brought into contact with a sterilant during the sterilization process, and the self-contained biological indicator further comprising a second compartment containing a recovery media, the second compartment being adapted to maintain the recovery media separate from the spores during the sterilization process, and the second compartment being adapted to permit the recovery media to contact the spores after the sterilization process is completed (Yirava Claim 10).
Regarding claim 9, Yirava teaches the self-contained biological indicator is positioned in a test pack (Yirava Claim 11).
Regarding claim 10, Yirava teaches the spores are of the Bacillus or Clostridia genera (Yirava Claim 13).
claim 11, Yirava teaches the spores are Geobacillus stearothermophilus, Bacillus atrophaeus, Bacillus sphaericus, Bacillus anthracis, Bacillus pumilus, Bacillus coagulans, Clostridium sporogenes, Clostridium difficile, Clostridium botulinum, Bacillus subtilis globigii, Bacillus cereus, Bacillus circulans, or a mixture of two or more thereof (Yirava Claim 14).
Regarding claim 12, Yirava teaches the spores are Geobacillus stearothermophilus (Yirava Claim 15).
Regarding claims 13-15, Doyle teaches the excipient comprises polyethylene glycol that has an average molecular weight in the range from 4000 to 12,000 grams per mole (Doyle ¶ 61, lines 1-2: In some embodiments, the humectant, anti-agglomerating agent or surfactant comprises polyethylene glycol; ¶ 62, lines 1-2: polyethylene glycol has a molecular weight from about 200 to about 10,000 Daltons).
Regarding claim 16, Yirava teaches the carbohydrate comprises a saccharide (Yirava Claim 16).
Regarding claim 17, Yirava teaches the carbohydrate comprises a monosaccharide, disaccharide, oligosaccharide, or a mixture of two or more thereof (Yirava Claim 17).
Regarding claims 18 and 20, Yirava teaches the carbohydrate comprises xylose, glucose, fructose, galactose, arabinose, ribulose, mannose or a mixture of two or more thereof (Yirava Claim 18; ¶ 37, lines 10-12: The monosaccharides may include Xylose, glucose (dextrose), fructose, galactose, arabinose, ribulose, mannose, or a mixture of two or more thereof).
claim 19, Yirava teaches the carbohydrate comprises those, tetrose, pentose, hexose, heptose, octose, nonose, or a mixture of two or more thereof (Yirava Claim 20).
Regarding claim 21, Yirava in view of Doyle teaches the spores are Geobacillus stearothermophilus spores (Yirava Claim 15), the excipient is polyethylene glycol with a molecular weight in the range from about 4000 to about 12,000 grams per mole (Doyle ¶ 61, lines 1-2: In some embodiments, the humectant, anti-agglomerating agent or surfactant comprises polyethylene glycol; ¶ 62, lines 1-2: polyethylene glycol has a molecular weight from about 200 to about 10,000 Daltons), and the carbohydrate is glucose (Yirava Claim 18; ¶ 37, lines 10-12: The monosaccharides may include Xylose, glucose (dextrose), fructose, galactose, arabinose, ribulose, mannose, or a mixture of two or more thereof).
Regarding claim 23, Yirava teaches the concentration of the spores in the inoculum is in the range from about 104 to about 108 cfu per milliliter (Yirava Claim 23; ¶ 48, lines 1-3: The carrier may be inoculated with an aqueous carbohydrate Solution containing a suspension of the test organisms; 9-12: The concentration of the test organism in the aqueous carbohydrate Solution may range from about 10 to about 10 colony forming units (cfu) per milliliter (ml), or from about 10 to about 107 cfu/ml).
Regarding claim 24, Yirava teaches the number of spores on the carrier is in the range from about 104 to about 108 cfu/mm2 (Yirava Claim 24).
Regarding claim 25, Yirava teaches the biological indicator has a D-value in the range from about 0.01 to about 5 minutes (Yirava Claim 25).
claims 34-35, Yirava teaches a higher concentration of the carbohydrate in the inoculum (0.001 M glucose ~ 0.18 mg/ml and 0.001 M xylose ~ 0.15 mg/ml) (Yirava Claim 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the concentration of the carbohydrate in Yirava's biological indicator to reduce the resistance of the specific biological indicator used in the sterilization process (Yirava ¶ 57-58, specifically ¶ 58, lines 4-8: The introduction of the carbohydrate to the biological indicator can be used to reduce the resistance of the biological indicator to steam sterilization. This allows for facilitated production of a biological indicator with a targeted reduced resistance to steam sterilization).
Regarding claim 36, Yirava teaches the biological indicator comprises a recovery media (growth media) separated from the spores and configured to be brought into contact with the spores after the sterilization process is complete (Yirava Claim 9).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-21, 23-25 and 32-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 11 and 30-33 of copending Application No. 15/729,685 in view of Doyle (WO2016049311A1) and Yirava (US20170211035A1).
Claim 1 of the copending application recites a biological indicator, comprising: a carrier; and a spore deposit on the carrier, wherein the carrier comprises a hydrophobic substrate, the spore deposit having a central region and a peripheral region, the central region comprising from about 70% to about 95% of the area of the spore deposit, the central region comprising spores residing in a single spore layer, and the peripheral region comprising spores residing in a stacked configuration, and wherein the spore deposit is formed by the deposition of 1 to about 10 liquid drops of an inoculum on the carrier, each drop having a volume in the range from about 10 to about 3 to about 1 x 106 colony forming units per microliter, the inoculum being dried on the carrier to form the spore deposit, wherein the inoculum forms a perimeter upon being deposited on the carrier, and prior to being dried the inoculum is spread to extend the perimeter; wherein the spore deposit has a total number of spores in the range from about 1 x 106 to about 1 x 108 colony forming units.  Claim 8 recites the biological indicator of claim 1 wherein the carrier comprises metal, glass, ceramics, plastic, or a combination of two or more thereof.  Claim 11 recites the biological indicator of claim 1 wherein the biological indicator is in a first compartment of an indicator device, the first compartment being adapted to permit the spores to be brought into contact with a sterilant during a sterilization process; and the indicator device further comprises a second compartment containing a growth media, the second compartment being adapted to maintain the growth media separate from the spores during the sterilization process, and to permit the growth media to contact the spores after the sterilization process is completed. Claim 30 recites the biological indicator of claim 1 wherein the spores comprise bacterial spores. Claim 31 recites the biological indicator of claim 1 wherein the spores comprise spores. Claim 32 limits the biological indicator of claim 1 wherein the spores comprise spores of Geobacillus stearothermophilus, Bacillus atrophaeus, Bacillus sphaericus, Bacillus anthracis, Bacillus pumilus, Bacillus coagulans, Clostridium sporogenes, Clostridium difficile, Clostridium botulinum, Bacillus subtilis globigii, Bacillus cereus, Bacillus circulans, or a mixture of two or more thereof. Claim 33 recites 
Claims 1, 8, 11 and 30-33 of the copending application do not recite a concentration of an excipient to enhance recovery of the bacterial spores from the dehydrated inoculum, an effective amount of a carbohydrate to reduce the resistance of the biological indicator to the sterilization process, the carrier comprises a porous material, a non-porous material, an interior surface of a self-contained biological indicator positioned in a test pack, or the decimal reduction value of the biological indicator is 0.01-5 minutes.  Doyle teaches a self-contained biological indicator comprising Geobacillus stearothermophilus spores and an excipient (anti-agglomerating agent), such as polyethylene glycol (Doyle Claim 16; Claim 15; Claim 21) that enhances recovery of the bacterial spores after dehydration (decreases clumping and increases spore hydration) (Doyle ¶ 13, lines 1-4: Sterilization compositions and methods are provided that comprise at least one of a humectant, anti-agglomerating agent or surfactant disposed onto a carrier of a biological indicator, which decreases the clumping of spores and increases spore hydration, thereby increasing sterilization penetration into the spores to reduce false positive sterilization results). Doyle further teaches an overlapping concentration of the excipient in the inoculum (1.0% w/v = 10 mg/ml) (Doyle ¶ 61, lines 7-10: In some embodiments, the carrier comprises polyethylene glycol in w/w, w/v or vv. In some embodiments, the carrier is inoculate with 0.5% polyethylene glycol and 99.5% sterile fluid; 1.0% polyethylene glycol and 99.0% sterile fluid; 2.0% polyethylene glycol and 98.0% sterile fluid; or 5.0% polyethylene glycol and 95.0% sterile fluid). Doyle further teaches the excipient comprises Doyle ¶ 61, lines 1-2: In some embodiments, the humectant, anti-agglomerating agent or surfactant comprises polyethylene glycol; ¶ 62, lines 1-2: polyethylene glycol has a molecular weight from about 200 to about 10,000 Daltons). Yirava teaches a biological indicator comprising a carrier comprising a porous material, a non-porous material, and inoculated with a test organism and an effective amount of a carbohydrate to reduce the resistance of the biological indicator to steam sterilization (Yirava ¶ 5, lines 1-4: This invention relates to a biological indicator, comprising: a carrier inoculated with a test organism and an effective amount of a carbohydrate to reduce the resistance of the biological indicator to steam sterilization, Yirava Claim 2, Claim 3, Claim 22). Yirava teaches the self-contained biological indicator is positioned in a test pack (Yirava Claim 11). Yirava teaches the carbohydrate comprises glucose (Yirava Claim 16, Claim 17, Claim 18, Claim 20) and the biological indicator has a D-value in the range of 0.01 to 5 minutes (Yirava Claim 25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier of the biological indicator recited in claim 1 of the copending application to further comprise an excipient, as taught by Doyle, and a carbohydrate, as taught by Yirava, to prevent spore agglomeration and potential false positive sterilization results (Doyle ¶ 13, lines 1-4: Sterilization compositions and methods are provided that comprise at least one of a humectant, anti-agglomerating agent or surfactant disposed onto a carrier of a biological indicator, which decreases the clumping of spores and increases spore hydration, thereby increasing sterilization penetration into the spores to reduce false positive sterilization results) and 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-21, 23-25 and 32-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 13-18 of copending Application No. 15/729,691 in view of Doyle (WO2016049311A1) and Yirava (US20170211035A1).
Claim 1 of the copending application recites a biological indicator, comprising: a carrier, wherein the carrier comprises a hydrophobic substrate; and a spore deposit on the carrier, wherein at least about 95% of the area of the spore deposit comprises spores residing in a single spore layer; wherein the spore deposit is derived from an inoculum and comprising water, spores and a surfactant, wherein the surfactant is selected from polyethylene glycol, polyethylene glycol sorbitan monooleate and polyethylene glycol sorbitan monolaurate, the concentration of the surfactant in the
inoculum being in the range from 0.05 to 0.15% by weight, the spore deposit being formed by depositing one or more liquid droplets of the inoculum on the carrier and drying the inoculum to form the spore deposit, each liquid droplet having a volume in the range from about 10 to about 20 microliters. Claim 3 recites the biological indicator of claim 1 wherein the carrier comprises metal, glass, ceramics, plastic, or a combination Claim 6 further limits claim 1, wherein the surfactant comprises polyethylene glycol, polyethylene glycol sorbitan monooleate or polyethylene glycol sorbitan monolaurate. Claim 13 recites the biological indicator of claim 1 wherein the spores comprise bacterial spores. Claim 14 recites the biological indicator of claim 1 wherein the spores comprise spores of the Bacillus or Clostridia genera. Claim 15 recites the biological indicator of claim 1 wherein the spores comprise spores of Geobacillus stearothermophilus, Bacillus atrophaeus, Bacillus sphaericus, Bacillus anthracis, Bacillus pumilus, Bacillus coagulans, Clostridium sporogenes, Clostridium difficile, Clostridium botulinum, Bacillus subtilis globigii, Bacillus cereus, Bacillus circulans, or a mixture of two or more thereof. Claim 16 recites the biological indicator of claim 1 wherein the spores comprise Geobacillus stearothermophilus spores. Claim 17 recites the biological indicator of claim 1 wherein the spore deposit has a total number of spores in the range from about 1 x 106 to about 1 x 108 colony forming units. Claim 18 recites the biological indicator of claim 1 wherein the concentration of spores in the inoculum is in the range from about 1 x 103 to about 1 x 106 colony forming units per microliter.
Claims 1, 3 and 13-18 of the copending application do not recite a concentration of a carbohydrate to reduce the resistance of the biological indicator to the sterilization process, the concentration of the excipient is 8 to 50 mg/ml, the carrier comprises a porous material, a non-porous material, an interior surface of a self-contained biological indicator positioned in a test pack, or the decimal reduction value of the biological indicator is 0.01-5 minutes. Doyle teaches a self-contained biological indicator comprising Geobacillus stearothermophilus spores and an excipient (anti-Doyle Claim 16; Claim 15; Claim 21) that enhances recovery of the bacterial spores after dehydration (decreases clumping and increases spore hydration) (Doyle ¶ 13, lines 1-4: Sterilization compositions and methods are provided that comprise at least one of a humectant, anti-agglomerating agent or surfactant disposed onto a carrier of a biological indicator, which decreases the clumping of spores and increases spore hydration, thereby increasing sterilization penetration into the spores to reduce false positive sterilization results). Doyle further teaches an overlapping concentration of the excipient in the inoculum (1.0% w/v = 10 mg/ml) (Doyle ¶ 61, lines 7-10: In some embodiments, the carrier comprises polyethylene glycol in w/w, w/v or vv. In some embodiments, the carrier is inoculate with 0.5% polyethylene glycol and 99.5% sterile fluid; 1.0% polyethylene glycol and 99.0% sterile fluid; 2.0% polyethylene glycol and 98.0% sterile fluid; or 5.0% polyethylene glycol and 95.0% sterile fluid). Doyle further teaches the excipient comprises polyethylene glycol that has an average molecular weight from 4000 to 12000 grams per mole (Doyle ¶ 61, lines 1-2: In some embodiments, the humectant, anti-agglomerating agent or surfactant comprises polyethylene glycol; ¶ 62, lines 1-2: polyethylene glycol has a molecular weight from about 200 to about 10,000 Daltons). Yirava teaches a biological indicator comprising a carrier comprising a porous material, a non-porous material, and inoculated with a test organism and an effective amount of a carbohydrate to reduce the resistance of the biological indicator to steam sterilization (Yirava ¶ 5, lines 1-4: This invention relates to a biological indicator, comprising: a carrier inoculated with a test organism and an effective amount of a carbohydrate to reduce the resistance of the biological indicator to steam sterilization, Yirava Claim 2, Claim 3, Claim 22). Yirava teaches the self-contained biological indicator is positioned in a test pack and comprises a recovery media configured to be brought into contact with the spores after sterilization is complete (Yirava Claim 9, Claim 10, Claim 11). Yirava teaches the carbohydrate comprises glucose (Yirava Claim 16, Claim 17, Claim 18, Claim 20) and the biological indicator has a D-value in the range of 0.01 to 5 minutes (Yirava Claim 25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier of the biological indicator recited in claim 1 of the copending application to further comprise the concentration of the excipient, as taught by Doyle, and a carbohydrate, as taught by Yirava, to prevent spore agglomeration and potential false positive sterilization results (Doyle ¶ 13, lines 1-4: Sterilization compositions and methods are provided that comprise at least one of a humectant, anti-agglomerating agent or surfactant disposed onto a carrier of a biological indicator, which decreases the clumping of spores and increases spore hydration, thereby increasing sterilization penetration into the spores to reduce false positive sterilization results) and to modify the resistance of the spores to align with the designated sterilization method (Yirava ¶ 5, lines 4-7: This invention is advantageous for biological indicators wherein the test organisms exhibit resistance levels that are higher than desired for their anticipated end use).    
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6-8, 10-21, 23-24 and 32-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21, 40 and 43 of copending Application No. 15/005,182 in view of Doyle (WO2016049311A1).
Claim 1 of the copending application recites a self-contained biological indicator, comprising: an inoculated carrier comprising test microorganisms, the test microorganisms being Geobacillus stearothermophilus spores, and an effective amount of a carbohydrate to reduce the resistance of the spores to steam during a steam sterilization process, the carrier being inoculated by depositing an aqueous solution containing the carbohydrate and the test microorganisms on the carrier and drying the solution to form the inoculated carrier, wherein the carbohydrate is xylose or dextrose, the molar concentration of the carbohydrate in the solution being in the range from about 0.1 M to about 1 M, and wherein the number of spores on the carrier is in the range from about 104 to about 107 cfu/rnrn2, wherein the carrier comprises an interior surface of a first compartment of the self-contained biological indicator, the first compartment being adapted to permit the test microorganisms to be brought into contact with steam during the steam sterilization process; and the self-contained biological indicator further comprising a second compartment containing a growth media, the second compartment being adapted to maintain the growth media separate from the test microorganisms during the steam sterilization process, and the second compartment being adapted to permit the growth media to contact the test microorganisms after the steam sterilization process is completed. Claim 40 recites the self-contained biological indicator of claim 1 wherein the concentration of the spores in 4 to about 107 cfu per milliliter. Claim 43 recites the carbohydrate is xylose. 
Claims 1, 21, 40 and 43 of the copending application do not recite the concentration of an excipient to enhance recovery of the bacterial spores from the dehydrated inoculum. Doyle teaches a self-contained biological indicator comprising Geobacillus stearothermophilus spores and an excipient (anti-agglomerating agent), such as polyethylene glycol (Doyle Claim 16; Claim 15; Claim 21) that enhances recovery of the bacterial spores after dehydration (decreases clumping and increases spore hydration) (Doyle ¶ 13, lines 1-4: Sterilization compositions and methods are provided that comprise at least one of a humectant, anti-agglomerating agent or surfactant disposed onto a carrier of a biological indicator, which decreases the clumping of spores and increases spore hydration, thereby increasing sterilization penetration into the spores to reduce false positive sterilization results).  Doyle further teaches an overlapping concentration of the excipient in the inoculum (1.0% w/v = 10 mg/ml) (Doyle ¶ 61, lines 7-10: In some embodiments, the carrier comprises polyethylene glycol in w/w, w/v or vv. In some embodiments, the carrier is inoculate with 0.5% polyethylene glycol and 99.5% sterile fluid; 1.0% polyethylene glycol and 99.0% sterile fluid; 2.0% polyethylene glycol and 98.0% sterile fluid; or 5.0% polyethylene glycol and 95.0% sterile fluid). Doyle further teaches the excipient comprises polyethylene glycol that has an average molecular weight from 4000 to 12000 grams per mole (Doyle ¶ 61, lines 1-2: In some embodiments, the humectant, anti-agglomerating agent or surfactant comprises polyethylene glycol; ¶ 62, lines 1-2: polyethylene glycol has a molecular weight from about 200 to about 10,000 Daltons).

   This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6-8, 10-21, 23-24 and 32-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 26 and 32 of copending Application No. 15/908,846 in view of Doyle (WO2016049311A1).
Claim 23 of the copending application recites the process of claim 26 wherein the concentration of the test microorganisms in the aqueous solution is in the range from about 104 to about 107 cfu per milliliter. Claim 26 recites a steam sterilization process, comprising: exposing an article to be sterilized and a self-contained biological indicator to steam, wherein the biological indicator comprises a carrier inoculated with a test organism and an effective amount of a carbohydrate to reduce the resistance of the biological indicator to steam, wherein the test organism comprises Geobacillus stearothermophilus spores and the carbohydrate is xylose or dextrose, the molar 4 to about 107 cfu/mm2, wherein the carrier comprises one or more interior surfaces of a first compartment of the self-contained biological indicator, contacting the test microorganisms with steam during the steam sterilization process, the self-contained biological indicator further comprising a second compartment containing a liquid media, maintaining the liquid media separate from the test organism during the steam sterilization process, contacting the test microorganisms with the liquid media after the steam sterilization process is completed, and incubating the test microorganisms in the presence of the liquid media to determine whether the sterilization process is effective. Claim 32 recites the process of claim 26 wherein the carbohydrate is xylose. 
Claim 23, 26 and 32 of the copending application do not recite a concentration of an excipient to enhance recovery of the bacterial spores from the dehydrated inoculum.  Doyle teaches a self-contained biological indicator comprising Geobacillus stearothermophilus spores and an excipient (anti-agglomerating agent), such as polyethylene glycol (Doyle Claim 16; Claim 15; Claim 21) that enhances recovery of the bacterial spores after dehydration (decreases clumping and increases spore hydration) (Doyle ¶ 13, lines 1-4: Sterilization compositions and methods are provided that comprise at least one of a humectant, anti-agglomerating agent or surfactant disposed onto a carrier of a biological indicator, which decreases the clumping of spores and increases spore hydration, thereby increasing sterilization penetration into the spores to reduce false positive sterilization results).  Doyle further Doyle ¶ 61, lines 7-10: In some embodiments, the carrier comprises polyethylene glycol in w/w, w/v or vv. In some embodiments, the carrier is inoculate with 0.5% polyethylene glycol and 99.5% sterile fluid; 1.0% polyethylene glycol and 99.0% sterile fluid; 2.0% polyethylene glycol and 98.0% sterile fluid; or 5.0% polyethylene glycol and 95.0% sterile fluid). Doyle further teaches the excipient comprises polyethylene glycol that has an average molecular weight from 4000 to 12000 grams per mole (Doyle ¶ 61, lines 1-2: In some embodiments, the humectant, anti-agglomerating agent or surfactant comprises polyethylene glycol; ¶ 62, lines 1-2: polyethylene glycol has a molecular weight from about 200 to about 10,000 Daltons).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier of the biological indicator for the steam sterilization process recited in claim 26 of the copending application to further comprise an excipient, as taught by Doyle, to prevent spore agglomeration and potential false positive sterilization results (Doyle ¶ 13, lines 1-4: Sterilization compositions and methods are provided that comprise at least one of a humectant, anti-agglomerating agent or surfactant disposed onto a carrier of a biological indicator, which decreases the clumping of spores and incbreases spore hydration, thereby increasing sterilization penetration into the spores to reduce false positive sterilization results).    
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Claim 21 was omitted in the rejection of nonstatutory double patenting in the last office action.  The corrected rejections have been made; therefore, the instant office action is a non-final rejection. 
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive.  Applicant traversed the rejection of amended Claim 1 under 35 U.S.C. 103 over Yirava in view of Doyle by arguing the prior art does not teach the recited range of the excipient to enhance recovery of the bacterial spores from the dehydrated inoculum.  Contrary to Applicant's assertions, Doyle teaches concentrations of an excipient (polyethylene glycol) in the recited range for the spore recovery (decreasing spore clumping and increasing spore hydration) (Doyle ¶ 61, lines 7-10: In some embodiments, the carrier comprises polyethylene glycol in w/w, w/v or v/v.  In some embodiments, the carrier is inoculate with 0.5% polyethylene glycol and 99.5% sterile fluid; 1.0% polyethylene glycol and 99.0% sterile fluid; 2.0% polyethylene glycol and 98.0% sterile fluid; or 5.0% polyethylene glycol and 95.0% sterile fluid; ¶ 13, lines 1-4: Sterilization compositions and methods are provided that comprise at least one of a humectant, anti-agglomerating agent or surfactant disposed onto a carrier of a biological indicator, which decreases the clumping of spores and increases spore hydration, thereby increasing sterilization penetration into the spores to reduce false positive sterilization results). 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pasmore (US8173388B2) teaches a self-contained biological indicator comprising a first compartment for holding microorganisms, such as Geobacillus stearothermophilus spores, and a second compartment for holding recovery media.
Franciskovich (US8071362) teaches a biological indicator comprising a carrier, test organisms such as Geobacillus Stearothermophilus, a self-contained biological indicator with a first and second compartment, and a carbohydrate, such as glucose.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657